Citation Nr: 0101614	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-21 908	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for a left knee 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1984 to June 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 RO decision, which denied the 
veteran's application to reopen a claim of service connection 
claim for a left knee disability.

The record indicates that the veteran's original claim of 
service connection for a left knee disability was denied in 
January 1994.  In February 1994, the RO attempted, via 
letter, to notify the veteran of the outcome of the January 
1994 decision; however, it was not sent to the veteran's last 
address of record.  In July 1995, the veteran submitted a 
statement, which is somewhat suggestive that he did not, in 
fact, receive the above referenced February 1994 letter.  
Thereafter, in July 1995, the RO sent the veteran a letter 
indicating that it had indeed provided him with proper 
notification via a February 1994 letter and that his claim of 
service connection had been denied.  He was also instructed 
to submit new and material evidence if he wanted to reopen 
his claim.  Enclosed with this July 1995 letter was a VA Form 
4107, Notice of Procedural and Appellate Rights.  In November 
1995, the RO, again, sent a letter to the veteran indicating 
that he had to submit new and material evidence if he wanted 
his claim of service connection to be reopened, and he was 
again furnished a VA Form 4107.  After the veteran was 
officially placed on notice (via the July and November 1995 
letters) that his claim of service connection for a left knee 
disability had been denied, he did not respond with a timely 
notice of disagreement.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.201, 20.302.  Thus, the RO's January 1994 
decision became final; and the issue currently before the 
Board is whether the veteran has submitted new and material 
evidence to reopen his service connection claim for a left 
knee disability.


REMAND

Subsequent to the RO's January 1999 decision, new 
requirements for the development of claims were added to the 
law under the Veterans Claims Assistance Act of 2000.  
Veterans Claims Assistance Act of 2000, Pub. L.No. 106-475, 
114 Stat. 2096 (2000).  The veteran's claim must now be 
developed in accordance with these new and binding 
requirements, to include consideration of the provision 
requiring an examination in cases where the veteran's 
symptoms of a disability are recurrent or persistent.  

The veteran's service medical records indicate he suffered a 
left knee injury in 1986, and presented for treatment on more 
than one occasion.  In his November 1999 appeal, the veteran 
indicated that he suffered a left knee injury in service and 
had experienced problems ever since.  Another statement, 
submitted in February 1999, specifically indicates that he 
was "suffering from severe knee pain, locking up and giving 
away totally."

The law requires full compliance with all orders in this 
remand Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions. 

2.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

3.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records that 
have not already been made part of the 
claims folder.



4.  The veteran must be scheduled for a VA 
orthopedic examination.  All studies deemed 
appropriate should be performed, and all findings 
should be set forth in detail.  The examiner must 
review the entire claims folder and a copy of this 
remand prior to the examination.  In the report of 
the examination, the examiner should respond 
specifically to each of the following items:

a.  The examiner should state as precisely as 
possible the diagnosis of all left knee 
disabilities the veteran currently has.

b.  For each diagnosis reported in response to a, 
above, the examiner should state a medical opinion 
as to the date of onset of such.

c.  For each identified left knee disability, the 
examiner should indicate whether it is at least as 
likely as not that such is etiologically related to 
any disease or injury the veteran had in service, 
including his sprained left knee in 1986.

The veteran must be properly informed of his 
scheduled VA examination, and he should be given 
notice of the consequences of failure to report for 
the examination, including an explanation of the 
provisions of 38 C.F.R. § 3.655.  If the veteran 
does not report for the examination, the claims 
folder should include clear documentation of his 
failure to report, including a statement as to 
whether he failed to appear without notice, or 
whether he requested cancellation or postponement 
and rescheduling of the examination.

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

6.  The RO should review the veteran's 
claims based on all of the evidence on 
file.  All appropriate laws and 
regulations should be applied.  If the 
benefits being sought by the veteran are 
not resolved to his satisfaction, he and 
his representative should be sent a 
supplemental statement of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


